Order filed January 31, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00054-CR
                                  ____________

                DARRYL WAYNE LINDSEY, JR., Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


              On Appeal from the 506th Judicial District Court
                          Waller County, Texas
                   Trial Court Cause No. 14-12-14947

                                    ORDER

      Appellant’s brief discloses the name of a child victim of sexual assault
under the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App. P.
9.10(b). Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Tex. Code Crim. Proc.
art. 57.02 and Tex. R. App. P. 9.10 by February 11, 2019.

                                 PER CURIAM